      Case 2:19-cv-10175-AB-E Document 24 Filed 04/15/20 Page 1 of 2 Page ID #:83



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     JAMES SHAYLER,                                  Case No.: 2:19-cv-10175-AB-E
13
                   Plaintiff,                        Hon. Andre Birotte, Jr.
14   vs.
                                                     ORDER FOR DISMISSAL WITH
15   SINCLAIR D. RIMMON, Trustee of the              PREJUDICE
     Sinclair D. Rimmon and Joan L.G. Rimmon
16   Living Trust, dated December 1, 1992;           Action Filed: November 27, 2019
     JOAN L.G. RIMMON, Co-Trustee of the             Trial Date: Not on Calendar
17
     Sinclair D. Rimmon and Joan L.G. Rimmon
18   Living Trust, dated December 1, 1992;
     ELANA RIMMON ZIMMERMAN, Co-
19   Trustee of the Sinclair D. Rimmon and Joan
     L.G. Rimmon Living Trust, dated December
20   1, 1992;
     ALISSA RIMMON, Co-Trustee of the
21
     Sinclair D. Rimmon and Joan L.G. Rimmon
22   Living Trust dated December 1, 1992; and
     Does 1-10,
23
                    Defendants.
24

25
            Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
26
     it, and being fully advised finds as follows:
27
     ///
28
     ///
                                                  1
                         [       ORDER FOR DISMISSAL WITH PREJUDICE
Case 2:19-cv-10175-AB-E Document 24 Filed 04/15/20 Page 2 of 2 Page ID #:84
